Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was receiving unemployment insurance benefits when he accepted employment as a bus dispatcher. He left this position after two days, however, in part because it involved the performance of janitorial tasks for which claimant considered himself to be over qualified. Because he failed to inform the local unemployment insurance office of his two-day employment, the Unemployment Insurance Appeal Board ultimately ruled that: (1) claimant was ineligible for benefits because he was not totally unemployed, (2) claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause, and (3) claimant had made a willful misrepresentation to obtain benefits, resulting in the assessment of a recoverable overpayment and the loss of benefit days. Substantial evidence supports the Board’s decision. It is uncontested that claimant was employed, albeit briefly, during the time he was receiving benefits and that he failed to inform the local office thereof. An employee’s dissatisfaction with the general working conditions of his employment has been found not to constitute good cause for resigning (see, Matter of Trainor [Sweeney], 226 AD2d 871), particularly in cases where the claimant has failed to communicate his dissatisfaction to the employer (see, Matter of Paccione [Sweeney], 213 AD2d 931). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur.
Ordered that the decision is affirmed, without costs.